Seevers, J.
1. Seduction.: evidence: “keeping company” with another man. The defendant sought to prove by one Jacobson that he frequently saw a person other than th.e defendant going home with her. We are unable to see the : ° ° materiality of this evidence. Counsel, however, " ’ ’ say that the prosecutrix denied that any one kept company with her other than the defendant, and therefore the refusal of the court to admit the evidence was prejudicial error. But this, we think, cannot be so. Merely going home with the prosecutrix, without more, certainly cannot be regarded as a material circumstance. The prosecutrix may have understood “keeping company” as something materially different from walking home with a gentleman. Besides this, the evidence in relation to “keeping company” was elicited on cross-examination.
A small portion of the fifth instruction is singled out, and is said to be erroneous. We think the instruction is in no respect objectionable. We deem it unnecessary to set it out
*5432. -: EVIDENCE OF PRIOR UNCHASTITY: QUESTION FOR JURY. It is also said that the evidence does not sustain the verdict for the reason that it appears that the prosecutrix was not of chaste character. There is some evidence which tends to establish that she was not of chaste , , . , , character. It, however, is not so clear and cen . tam as to warrant us m disturbing tlie verdict This question was fairly submitted to the jury, and we cannot see that there is any prejudicial error in the record.
Affirmed.